DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/172,131 was filed on 02/10/2021.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to foreign application KR10-2020-0067291, filed 06/03/2020.   The foreign application is not in English. The certified copy of the foreign priority application has not been received.  

Filing Dates for the Claims — All Claims Not Entitled to Priority Date
To be entitled to the filing date of a foreign priority application that is not in English, applicant must file accurate English translations and demonstrate the subject matter in the foreign application satisfies both the written description requirement and the enablement requirement of 35 U.S.C. 112(a). MPEP §2304.01; see also, MPEP 2152.01, scenario (D). To demonstrate compliance with 35 U.S.C. 112(a), applicant should point to support for their claimed subject matter in their translations. 
Applicant has not yet complied with one or more conditions to actually be entitled to benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) as follows: 
•	Foreign application priority claim not perfected. An English translation of the non-English language foreign application and a statement that the translation is accurate in accordance with 37 CFR 1.55 is required to perfect the claim for priority under 35 U.S.C. 119 (a)-(d). See MPEP §2304.01. The foreign application must adequately support the claimed subject matter, meaning it must satisfy the written description and enablement requirements of 35 U.S.C. 112(a). 

Election/Restrictions
Applicant's election of Species 1 in the reply filed on 06/01/2022 is
acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Because claim 14 includes limitations directed to features of fig 16 (species 4) only, it appears that the claim designation of 04/05/2022 was a typographical error. Claims 1-5, 8-13, 18-20 are examined, claims 6, 7, 14-17 are withdrawn from examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 follows the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first portions of lateral surfaces”, the “second portions of the lateral surfaces” of claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 11 and 18 recite the limitation “a thickness of an edge of the capping conductive pattern decreases as a distance from the first support pattern decreases”. However, the specification states only that the capping conductive pattern 53 may be formed using a selective deposition process (para 0067), and that it is not required to additionally perform a process that removes the capping conductive pattern on unwanted regions (para 00115), but does not disclose how this or any other deposition method results in a tapering thickness in this position.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Additionally, the title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: CAPPING CONDUCTIVE LAYER HAVING OPENINGS TO ACCOMMODATE SUPPORTS FOR SEMICONDUCTOR CAPACITOR ELCECTRODE.  
	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11 recites the limitation “a thickness of an edge of the capping conductive pattern decreases as a distance from the first support pattern decreases”. Applicant relies on a feature that is only drawn in the figure but is not described in the specification.  The specification states only that the capping conductive pattern 53 may be formed using a selective deposition process (para 0067), but does not disclose how this or any other deposition method results in the tapering thickness of figure 3, versus the regular thickness of figure 2. Thus, the specification fails to provide sufficiently detailed description of how to form a capping conductive layer having one specific shape (Fig. 3) over other possible shape(s) (Fig. 2) using the same selective deposition process.  
The figures are nowhere disclosed to be drawn to scale.  Thus, Applicant cannot solely rely on a feature in a figure that is not to scale as basis for supporting the claimed feature and cannot rely on not-to-scale figures to distinguish from prior art using the same method for forming the claimed layer.      
There is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971). Accordingly, claim 11 was not in possession of Applicant at the time of filing.
If applicant feels this is in error, applicant is welcomed to contact the examiner regarding where support in the written description can be found for the claimed limitation. 
Applicant is invited to submit an SEM image of their DRAM crown capacitor support junctions, showing the claimed shape.
Claim 18 includes substantially the same limitation as claim 11, and is rejected for the reasons above.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8-10, 12-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ahn (US 20180240800 A1).
Regarding claim 1, Ahn discloses a semiconductor device, comprising: 
conductive pillars (162a, fig 7) on a semiconductor substrate (106); 
a first support pattern (180 and 164 thereon) that contacts first portions (first portions, ann. Fig 7) of lateral surfaces of the conductive pillars and connects the conductive pillars to each other, the first support pattern including first support holes (space between top and bottom layers of dielectric 164 on support 180; “A sidewall of the lower electrode 162A may contact the supporting member 180”, para 0201) that expose (lateral supports 180 and 164 thereon do not cover) second portions (second portions, ann. Fig. 7) of the lateral surfaces of the conductive pillars; 
a capping conductive pattern (172, selectively deposited on electrode, para 0049, 0103) that contacts the second portions of the lateral surfaces of the conductive pillars (para 0103) and exposes (does not cover a part of a surface of; the examiner notes that the capping conductive pattern cannot cover the entire surface of the support because that would electrically connect and short the pillars) the first support pattern, the second portions of the lateral surfaces of the conductive pillars being in no contact with the first support pattern (second portions do not contact support pattern, ann. Fig. 7; the examiner notes that the claimed “portions” do not appear in the drawings and may be arbitrarily selected in the claimed regions); 
and a dielectric layer (164) that covers the first support pattern and the capping conductive pattern (fig 7), the dielectric layer being spaced apart from the conductive pillars (spaced apart by 172).

    PNG
    media_image1.png
    676
    479
    media_image1.png
    Greyscale

Regarding claim 2, Ahn discloses the capping conductive pattern includes a first metal (an electrically conductive transition metal oxide, e.g., titanium oxide (TiO.sub.x. 0<x<2), titanium aluminum oxide (TiAlP.sub.x), manganese oxide (MnO.sub.x, 0<x<2), or TiON, para 0112), and each of the conductive pillars includes a second metal (doped polysilicon, metal such as ruthenium (Ru), iridium (Ir), titanium (Ti), tantalum (Ta), tungsten (W) conductive metal nitride such as titanium nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), and conductive metal oxide such as iridium oxide, etc., para 0111) different from the first metal.
Regarding claim 4, Ahn discloses the capping conductive pattern has a thickness of about 0.3 A to about 50 A (1-10 angstroms, para 0050).
Regarding claim 5, Ahn discloses an etch stop layer (150, fig 7) that contacts lower portions of the lateral surfaces of the conductive pillars and covers the semiconductor substrate, the capping conductive pattern exposing (does not cover at least a part of a surface of) the etch stop layer (the examiner notes that 172 cannot fully extended along the top surface of etch stop layer 150, as this would electrically connect and short the electrode pillars).
Regarding claim 9, Ahn discloses each of the conductive pillars has a resistivity less than a resistivity of the capping conductive pattern (Ahn discloses the same materials disclosed in the instant application and therefore the materials have the same properties.  Additionally, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” MPEP 2112.01 (I)).
Regarding claim 10, Ahn discloses an adhesive force between the first support pattern and one of the conductive pillars is less than an adhesive force between the first support pattern and the capping conductive pattern (Ahn discloses the same materials disclosed in the instant application and therefore the materials have the same properties. Additionally, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” MPEP 2112.01 (I)).
Regarding claim 12, Ahn discloses the dielectric layer contacts the capping conductive pattern and the first support pattern (fig 7).
Regarding claim 13, Ahn discloses a top surface of the capping conductive pattern is higher than a top surface of the first support pattern (fig 7), the top surface of the capping conductive pattern being in contact (electrical contact) with top surfaces of the conductive pillars.

Claim Rejections - 35 USC § 102/§ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 and 18-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over, Ahn (US 20180240800 A1).
Regarding claim 11, Ahn discloses a thickness of an edge of the capping conductive pattern decreases as a distance from the first support pattern decreases (because the capping conductive layer 172 is formed by the same selective methods disclosed by applicant. Layer is “selectively disposed” Ahn para 0049; 0103; performed by repeating deposition cycles, Ahn para 0120; compared with “area selective deposition process” of instant application para 0067; see 112a above. Additionally, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” MPEP 2112.01 (I)).
Regarding claim 18, Ahn discloses a semiconductor device, comprising: 
conductive pillars (162a, fig 7) on a semiconductor substrate (106); 
a support pattern (180 and 164 thereon) that partially contacts first portions (first portions, ann. Fig 7) of lateral surfaces of the conductive pillars and connects the conductive pillars to each other, the support pattern including support holes (space between top and bottom layers of dielectric 164 on support 180; “A sidewall of the lower electrode 162A may contact the supporting member 180”, para 0201) that expose (lateral supports 180 and 164 thereon do not cover) second portions (second portions, ann. Fig. 7) of the lateral surfaces of the conductive pillars; 
and a capping conductive pattern (172, selectively deposited on electrode, para 0049, 0103) that contacts the second portions of the lateral surfaces of the conductive pillars (para 0103), the capping conductive pattern exposing the support pattern (does not cover a part of a surface of; the examiner notes that the capping conductive pattern cannot cover the entire surface of the support because that would electrically connect and short the pillars), and the second portions of the lateral surfaces of the conductive pillars having no contact with the support pattern (second portions do not contact support pattern, ann. Fig. 7; the examiner notes that the claimed “portions” do not appear in the drawings and may be arbitrarily selected in the claimed regions), wherein the capping conductive pattern has a predetermined thickness adjacent to a region where the support pattern contacts each of the conductive pillars, wherein the predetermined thickness decreases as a distance from the support pattern decreases (because the capping conductive layer 172 is formed by selective methods as disclosed by applicant; “selectively disposed” Ahn para 0049; 0103; performed by repeating deposition cycles, Ahn para 0120; compared with “area selective deposition process” of instant application para 0067; see 112a above.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. MPEP 2112.01 (I)).
Regarding claim 19, Ahn further discloses a dielectric layer (164) in contact with the support pattern and the capping conductive pattern (fig 7), the dielectric layer being spaced apart from each of the conductive pillars (spaced apart by 172).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 20180240800 A1) in view of Cho (US 20190165088 A1).
	Regarding claim 3, Ahn further discloses that the conductive pillars include a first material (doped polysilicon, metal such as ruthenium (Ru), iridium (Ir), titanium (Ti), tantalum (Ta), tungsten (W), conductive metal nitride such as titanium nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), and conductive metal oxide such as iridium oxide, etc; para 0111), and the capping conductive pattern includes a second material (titanium oxide (TiO.sub.x, 0<x<2), titanium aluminum oxide (TiAlO.sub.x), manganese oxide (MnO.sub.x, 0<x<2), or TiON; para 0050).
	Ahn arguably does not expressly disclose that the second material has a work function greater than a work function of the first material (although the disclosed materials do have various work functions meeting the limitation.)
	Additionally, the dielectric of Ahn includes a crystal pattern (para 0116), and capacitor electrodes are often coated with materials to adjust crystal development, and these materials often include a higher work function than the capacitor electrode.  For example, Cho discloses a lower electrode (22, fig 1) made of a first material (iridium (Ir), molybdenum (Mo), and molybdenum nitride (MoN), etc, para 0064), and a capping conductive pattern (26, fig 1) made of a second material (a material having a work function that is higher than that of the first and second electrodes, para 0045), wherein the second material has a work function greater than a work function of the first material (para 0045.)  This reduces leakage current (para 0045, etc.)  
A person having ordinary skill in the art at the time of filing could have formed the capping conductive pattern of Ahn using the material of the capping conductive pattern of Cho, to obtain the predictable results of reducing leakage current (Cho para 0045.)  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement. “ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  In addition, Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Regarding claim 20, Ahn discloses that each of the conductive pillars includes a first material (doped polysilicon, metal such as ruthenium (Ru), iridium (Ir), titanium (Ti), tantalum (Ta), tungsten (W), conductive metal nitride such as titanium nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), and conductive metal oxide such as iridium oxide, etc; para 0111), the capping conductive pattern includes a second material (titanium oxide (TiO.sub.x, 0<x<2), titanium aluminum oxide (TiAlO.sub.x), manganese oxide (MnO.sub.x, 0<x<2), or TiON; para 0050).
Ahn does not expressly disclose the second material having a work function greater than a work function of the first material.  (Although the disclosed materials do have various work functions meeting the limitation.)
	Additionally, the dielectric of Ahn includes a crystal pattern (para 0116), and capacitor electrodes are often coated with materials to adjust crystal development, and these materials often include a higher work function than the capacitor electrode.  For example, Cho discloses a lower electrode (22, fig 1) made of a first material (iridium (Ir), molybdenum (Mo), and molybdenum nitride (MoN), etc, para 0064), and a capping conductive pattern (26, fig 1) made of a second material (a material having a work function that is higher than that of the first and second electrodes, para 0045), wherein the second material has a work function greater than a work function of the first material (para 0045.)  This reduces leakage current (para 0045, etc.)  
A person having ordinary skill in the art at the time of filing could have formed the capping conductive pattern of Ahn using the material of the capping conductive pattern of Cho, to obtain the predictable results of reducing leakage current (Cho para 0045.)  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  In addition, Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 20180240800 A1) in view of Pak (US 20180166449 A1).
Regarding claim 8, Ahn does not expressly disclose a second support pattern on the first support pattern.
However, it is common in the art to add a second support pattern in order to prevent capacitor electrode collapse in DRAM.  For example, Pak discloses a second support pattern (240, figs 14a, 15) on the first support pattern and in partial contact (direct contact, para 0050, 0065) with the lateral surfaces of the conductive pillars, wherein the second support pattern is spaced apart from the first support pattern (fig 15), wherein the second support pattern includes a plurality of second support holes that overlap the first support holes (fig 14a, ann. Fig 15).
The first support pattern of Pak could be formed under the support pattern of Ahn, in order to better prevent electrode collapse.  In the combination, the supports of Pak and Ahn would continue to perform the same function to prevent capacitor collapse as it does separately.  One of ordinary skill in the art at the time of filing would have recognized that multiple supports predictably provide improved protection against capacitor bending.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Further regarding claim 8, the combination of Ahn and Pak discloses that the capping conductive pattern does not cover but exposes the second support pattern (the examiner notes that the capping conductive pattern of Ahn cannot fully cover the support patterns, as that arrangement would electrically connect and thus short out the lower electrodes). 

    PNG
    media_image2.png
    439
    569
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    359
    537
    media_image3.png
    Greyscale



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190355806 A1 of Kang discloses a capping conductive layer 162F on a lower electrode and not fully covering a support (e.g. fig 9.)

    PNG
    media_image4.png
    731
    486
    media_image4.png
    Greyscale


US 20200105633 A1 of Lee discloses a conductive capping layer (interface control layer ICL, fig 5C, 5D, para 0098, etc) in a DRAM capacitor (e.g. claim 11). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THS/
Examiner, AU 2817

/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822